Citation Nr: 0907318	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for epilepsy, claimed 
as seizures.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in January 2009; 
a transcript is of record. 

The issue of entitlement to service connection for PTSD, to 
include anxiety and depression, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran's first epileptic seizure occurred in February 
1974. 


CONCLUSION OF LAW

Epilepsy is presumed to have been incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).    The duty to notify and assist arises upon receipt 
of a complete or substantially complete application for 
benefits.  Id.  For reasons explained more fully below, the 
Board is granting the Veteran's claim for entitlement to 
service connection for a seizure disorder.  This represents a 
full grant of benefits sought on appeal is it pertains to 
this claim.  Further discussion of the VCAA with respect to 
this issue is unnecessary at this time.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(recognizing that in certain circumstances lay evidence may 
be competent to establish a disability).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and epilepsy becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Evidence and Analysis

At the Veteran's Travel Board hearing in January 2009, he 
testified that his first seizure occurred between April and 
June 1970 at Fort Ord, California, while he was on active 
duty.  The Veteran stated that he spent three days in the 
hospital after this and noted that meningitis had been going 
around.  The Veteran also stated he had seizures while in 
Vietnam and at the Oakland Army Base.  The Veteran stated he 
had another seizure in February after his discharge and went 
to Geary Street Kaiser Hospital.  The Veteran recalled 
another seizure in either April or May when he was working as 
a civilian electrician on a ship called the Coral Sea.  
Regarding that incident, the Veteran stated they had to put 
him in a cage because he was "all over the flight deck."  

The Veteran stated that in 1984, he began to see Dr. F.W. at 
Kaiser Permanente in Walnut Creek.  Prior to that, the 
Veteran's testimony indicated, his medical treatment for 
seizures included being seen by medics when he had the 
seizure aboard the Coral Sea.  The Veteran estimated he had 
had approximately 15 seizures prior to 1984 and that one such 
seizure had caused him to be in a motor vehicle accident.  
The Veteran stated that he currently experienced a grand mal 
seizure every 6 to 8 weeks.

The Veteran's wife, J.C. testified that the Veteran had had a 
seizure within one year of his discharge.  She also stated 
that the Veteran had small seizures daily that he was not 
even aware of.  Regarding the treatment received at Kaiser 
Permanente in 1974, she stated that she had tried, but was 
unable to get records of that treatment.  She also stated she 
first met the Veteran in 1984.  

In the Veteran's substantive appeal, dated in June 2004, he 
stated he had been taking medication for anxiety for 20 
years.  The Veteran also recalled being treated for seizures 
and anxiety at Kaiser Permanente at Walnut Creek during the 
1980s.  The Veteran stated that he got out of service in 
December 1973 and had a seizure in February 1974.  He stated 
that he had to be taken off the ship he was working on at the 
time, which was the Coral Sea, CVN 43.  The Veteran alleged 
he had these problems ever since being out of the military. 

The medical evidence in the claims file included his service 
medical records, treatment records from Enloe Hospital, 
Kaiser Permanente, and Twin Cities Community Hospital, 
treatment records from VA Medical Centers (VAMCs) in 
Livermore and Palo Alto; VA general medical and VA epilepsy 
and narcolepsy examination reports, dated in March 1997; and 
a neurological examination report conducted for a Social 
Security Disability claim, dated in September 1997.

Upon reviewing the medical evidence, the Board first notes 
that his service medical records did not include 
documentation of any seizures or related disorders.  Among 
his service medical records were his enlistment examination 
report, dated in February 1970, a chronological record of 
medical care, dated in September 1973 showing that the 
Veteran presented with complaints of a sore throat, and a 
separation examination report, dated in October 1973.  The 
separation examination report was negative for any 
abnormalities and the Veteran was found to be qualified for 
separation.  

The absence of any reference to seizures in service on his 
separation examination report casts doubt on the accuracy of 
the Veteran's recollections regarding experiencing multiple 
seizures in service.  It is unlikely that an event as severe 
as experiencing a seizure would not be noted at that time.  
It is also highly unlikely that the Veteran could have had 
multiple seizures for the first time during service without 
reporting this at his discharge physical examination.  The 
Veteran's recollection of experiencing a seizure or seizures 
in service is simply not supported by the record.  

There were also no records of treatment for epilepsy within 
one year of the Veteran's discharge from service.  Instead, 
the earliest documentation of epilepsy or seizures was found 
in records from Kaiser Permanente, dated in March 1989.  

As there were no records from service or within a year of 
discharge documenting that the Veteran first experienced a 
seizure during that time, the Board must determine whether 
the evidence otherwise shows that the epilepsy was incurred 
during the Veteran's service or during the presumptive 
period.  Typically, such a link requires medical evidence, 
however, lay evidence may be sufficient in certain 
situations.  See e.g. Savage v. Gober, 10 Vet. App. 488, 479 
(1997) (holding that medical evidence demonstrating a 
relationship between a present disability and continuity of 
symptomatology is required unless such a relationship is one 
as to which a lay person's lay observation is competent).  

The Board has considered both the lay statements submitted in 
support of this appeal and the medical evidence.  Regarding 
the testimony provided by the Veteran's wife concerning the 
onset of the Veteran's seizures, the Board gives it little 
weight.  Although she would be competent to testify as to 
when she first witnessed the Veteran have a seizure, her 
testimony was not based on what she actually witnessed.  
Instead, her statements that the Veteran first experienced a 
seizure within a year of his discharge were apparently based 
on what the Veteran had told her because she had not even met 
the Veteran until 1984 according to her testimony.  Having 
not been based on personal observation, the Board finds that 
J.C.'s lay statement is not probative on the issue of whether 
the Veteran experienced a seizure within one year of 
discharge.  

Regarding the medical evidence, much of it confirmed that the 
Veteran has had a longstanding history of seizures disorders, 
but was vague as to exactly when they started.  For example, 
after 1989, the medical evidence showed that the Veteran 
continued to obtain treatment for his seizure disorder.  For 
example, according to an emergency room report from Enloe 
Hospital, dated in September 1996, the Veteran was treated at 
that time for a grand mal seizure.  The admitting physician 
noted that the Veteran "apparently has a long-standing 
history of seizure disorder."  The doctor did not indicate 
how long the Veteran had had the seizure disorder.  This 
document does not support the Veteran's claim.

After that, the Veteran established care at VAMC Livermore, 
according to a medical certificate dated in October 1996.  
Unfortunately, this particular document was barely legible, 
but it appears that under "history and physical," the 
examining nurse reported that the Veteran's seizures had 
their onset sometime in the 1970s.  

Of the medical evidence that referred to a more precise date 
of onset, these records referred to both 1977 and 1974 as 
possible dates.  For example, the Veteran underwent VA 
epilepsy and narcolepsy and VA general medical examinations 
in March 1997 for a non-service-connected pension claim.  In 
the epilepsy and narcolepsy examination report, the examining 
physician stated that the Veteran had a history of seizures 
for the past 20 years.  In the accompanying general medical 
examination report, the examiner stated that the Veteran had 
a history of epilepsy since 1977.

It is not entirely clear where the examiners came up with a 
seizure history of precisely 20 years and a date of onset of 
1977.  At the time of the examinations, the Veteran filled 
out a report where he detailed his medical history.  In that 
report, he stated that his first seizure occurred while 
aboard the Coral Sea on the flight deck three months after 
his discharge, in February 1974 .  As this examination was 
not conducted for compensation purposes, the precise date of 
onset was not relevant.  Thus, when reading the Veteran's 
report, the examiner who prepared the epilepsy and narcolepsy 
examination report may have cited 20 years as a rough 
estimate.  The examiner who prepared the general medical 
examination report may have relied on the other examiner's 
statement regarding a 20-year history to conclude that 1977 
was the possible date.  This seems likely, especially 
considering that the Veteran specified an onset date of 1974, 
not 1977 as the doctors reported.  The Board does not find 
these reports to be highly probative in determining the 
precise onset date. 

There were also a number of records referring to 1974 as the 
initial time of onset.  Among records from Kaiser Permanente 
dated in March 1989 was a neurology consultation.  In that 
consultation, Dr. F.W. reported he had seen the Veteran 
intermittently since December 1981.  At that time, the doctor 
reported, the Veteran was evaluated because he had had a 
seizure that month.  The doctor stated that the Veteran had a 
prior history of two seizures, the earliest in 1974.  The 
doctor's impression was longstanding seizure disorder with 
associated anxiety attacks, either on the basis of 
psychological triggers or possibly as an aural phenomenon.  
This consultation is probative in determining that the 
Veteran's seizure disorder began at least sometime prior to 
December 1981.  It is unlikely that the Veteran would have 
reported a history of seizures to Dr. F.W. if he had only 
just experienced his first one.  

Other records referring to 1974 as the date of onset included 
a VA mental health clinic progress note from VAMC Livermore, 
dated in October 1996; a VA progress note dated in January 
1997; and a neurological examination report, dated in 
September 1997.  

In a VA mental health clinic progress note from VAMC 
Livermore, dated in October 1996, a registered nurse reported 
that the Veteran was new to that clinic, having recently been 
followed at VAMC Las Vegas.  Regarding the Veteran's 
seizures, the nurse reported that they began in 1974 and that 
the Veteran was unsure if they were alcohol related.  

The neurological examination was conducted for a Social 
Security Disability claim.  In a report of that examination, 
Dr. D.M. noted that the Veteran was first diagnosed and 
treated for seizures in 1984.  Regarding the initial onset of 
the seizures, the doctor stated that the Veteran estimated it 
to be around 1974, "but only in retrospect."  The doctor 
stated that given the age of onset and normal examination, 
his presentation most likely represented primary generalized 
epilepsy.  

Unfortunately, the medical evidence referring to 1974 as the 
date of onset appeared to be based solely on the Veteran's 
subjective reports.  A medical opinion premised upon an 
unsubstantiated account is of no probative value and the 
Board must evaluate the credibility and weight of the history 
on which the opinion is predicated.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179-180 (2005).  As noted above, the Veteran's 
Travel Board testimony concerning his recollections of 
experiencing seizures in service is not corroborated by the 
record and that scenario is highly unlikely.  The Veteran's 
credibility is seriously diminished.  

However, the Board does recognize that the Veteran has been 
consistent about having the seizure while working aboard the 
USS Coral Sea as a civilian during the months after his 
service.  The Veteran reported the same event at his Travel 
Board hearing that he did at the time of his non-service-
connected pension examinations in 1997, which was several 
years before he filed the service connection claim.  The 
Veteran had also apparently told this to Dr. F.W. in the 
1980s.  

The medical data are admittedly far from unambiguous.  
Although there are no records documenting that the first 
seizure occurred in service or within a year thereafter, the 
competent medical evidence is highly suggestive that they 
began in the 1970's, possibly 1974.  The Board does not find 
that the evidence weighs so heavily against finding that the 
seizures began in 1974.  Resolving all doubt in the Veteran's 
favor, the Board finds that the Veteran experienced an 
epileptic seizure in early 1974, which was within one year of 
his discharge.  See 38 U.S.C.A. § 5107(b) (West 2002).  The 
veteran is clearly competent to state when he began to have 
seizures.  The conflicting reports of onset do present 
questions, but are not sufficient as to totally reject the 
veteran's contentions, especially those made at the hearing.  



ORDER

Service connection for epilepsy is granted.


REMAND

The Veteran's personnel records, namely his 201 file, have 
not been associated with the claims file.  Although a 
deferred rating decision, dated in January 2002, indicates 
that the RO had requested these records from the Department 
of Defense and was waiting for their receipt, there is no 
evidence that such a request had been made.  Such records 
would be relevant to the issue claimed on appeal and VA has a 
duty to obtain those records.  On remand, the AOJ should 
attempt to obtain them.

The Veteran was provided with VCAA notice in correspondences 
dated in November 2001 and November 2007.  Upon reviewing 
these correspondences, the Board finds that they were 
deficient in several respects.  First, in one of the November 
2001 correspondences, the RO incorrectly informed the Veteran 
that he was responsible for making sure records in the 
custody of federal agencies were received.  Second, the RO 
has not informed the Veteran of the disability rating and 
effective date elements of a service connection claim as 
required by Dingess/Hartman.  On remand, the Veteran should 
be provided with correct VCAA notice.

The competent medical evidence suggests that the Veteran has 
an anxiety disorder that may be related to his seizure 
disorder.  For example, in a VA mental health individual 
follow-up psychiatric evaluation note, dated in January 2006, 
Dr. D.V. noted that the Veteran had a 15-year history of 
anxiety related to his multiple chronic medical problems.  
These problems included seizure disorder, coronary artery 
disease, chronic low back pain, and gastroesophageal acid 
reflux disease (GERD).  Also, in a neurology consultation 
from Kaiser Permanente, dated in March 1989, Dr. F.W.'s 
impression was reported as longstanding seizure disorder with 
associated anxiety attacks.  

As the competent medical evidence suggests that anxiety 
disorder may be caused or aggravated by his seizure disorder, 
a medical examination and opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
file.

2.  Provide the Veteran with notice of VA's 
duties under the VCAA and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to the 
appealed claim.  This notice shall specify 
what information and medical or lay 
evidence is necessary to substantiate the 
PTSD with anxiety and depression claim.  
The Veteran should be advised that VA will 
obtain records in the custody of federal 
agencies, and that it was the Veteran's 
responsibility to obtain records in the 
custody of non-federal agencies.  The 
Veteran should also be informed of the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  Provide the Veteran with an 
examination for the purpose of determining 
whether the diagnosed anxiety disorder was 
caused or aggravated by his service-
connected seizure disorder.

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for PTSD, 
to include anxiety and depression, should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


